DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-17 were originally filed May 27, 2020.
	The preliminary amendment received May 27, 2020 amended claims 5, 7-10, and 12-16.
	The amendment received September 1, 2021 amended claim 1 and added new claims 18-20. Please note: further support for B1 can be found at page 16, lines 21 and 22 and further support for B2 can be found at page 16, lines 22 and 23.
	Claims 1-20 are currently pending.
	Claims 1-15 and 18-20 are currently under consideration.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on September 1, 2021 is acknowledged.  The traversal is on the ground(s) that the amendments to the claims received September 1, 2021 negates the prior art utilizes to break unity of invention because at. This is not found persuasive because (a) the prior art was utilized to break unity of invention for the claim set of record (i.e. claim set received May 27, 2020), (b) the prior art of record (see below) may be utilized to break unity of invention for the present claim set, and (c).
The requirement is still deemed proper and is therefore made FINAL.

Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 1, 2021.
Since the elected species of compound XL-13m is free of the prior art, the species requirement has been withdrawn.

Priority
The present application is a 371 (National Stage) of PCT/CN2018/117418 filed November 26, 2018 which claims the benefit of 62/590,690 filed November 27, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2020 is being considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities: “SEQ ID NO; 1” should read “SEQ ID NO: 1” (i.e. semicolon should be changed to a colon). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). See the definition of R1.

Claims 1, 5, 8-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “aromatic ring”, and the claim also recites “(monocyclic, bicyclic, tricyclic, tetracyclic)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 1, 5, 8-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed compound. For example, the language R15, R16, R17, and R18 “can be” calls to question what the requirements for R15, R16, R17, and R18 actually are. Utilization of “is” or “are” is suggested (e.g. see the other definitions in the claims).

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). See the definition of R1.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “aromatic ring”, and the claim also recites “(monocyclic, bicyclic, tricyclic, tetracyclic)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). See the definition of R1.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “aromatic ring”, and the claim also recites “(monocyclic, bicyclic, tricyclic, tetracyclic)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). See the definition of R1.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “aromatic ring”, and the claim also recites “(monocyclic, bicyclic, tricyclic, tetracyclic)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “aromatic ring”, and the claim also recites “(monocyclic, bicyclic, tricyclic, tetracyclic)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed compound. For example, is it unclear if present claim 19 is requiring B1 and/or B2 to be a single amino acid (i.e. “is an”) and thus only being one of the recited amino acids of the Markush group or if each of the amino acids recited in the Markush group must be all 0-10 of B1 and/or B2. 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed compound. For example, it is unclear if the NH2 of SEQ ID NOs: 1-3 is simply the normal N-terminus of the peptide or not.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed compound. For example, it is unclear what “or a sequence therein” is referring to (e.g. sequences of the claim – redundant?, sequences of the specification?, etc.).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 9, 12, and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Present claims 8 and 9 directly depend on independent claim 1. Present claims 12 and 13 indirectly depend on independent claim 1. Independent claim 1 recites the structural requirements for the presently claimed compound. Dependent claims 8, 9, 12, and 13 simply recite the function of the compounds which is presumable due to the structure of independent claim 1. Therefore, claims 8, 9, 12, and 13 fail to further limit the compound of independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 14 and 15 indirectly depend from independent claim 1. Independent claim 1 recites the structure of the presently claimed compound. Dependent claims 14 and 15 recited either a function of the compound (i.e. based on the structure recited in independent claim 1) or an intended use for the compound. Therefore, claims 14 and 15 fail to further limit the compound of independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pei et al. U.S. Patent Application Publication 2016/0115202 published April 28, 2016.
For present claims 1-5, 7-15, 18, and 19, Pei et al. teach bicyclic peptides on small molecule scaffolds wherein each peptide component is no more than a 10mer and can be any amino acid and wherein the small molecule scaffold includes hydrogen, nitrogen, NR1, sulfur, SO2, oxygen, CH2, C1-C5 alkyl, alkoxy, alkylamino, alkenyl, alkynyl, aryl, carbocyclic, herterocyclic, aromatic, benzene, etc. and carriers and excipients (please refer to the entire specification particularly the abstract; Figures 1, 3, 9, 15, 22; paragraphs 6-24, 58, 75-120, 131, 136-190, 201, 207, 211-220, 223, 229-234, 236-240, 243, 263, 267; Tables 1, 2, 3; Example; claims).
Therefore, the teachings of Pei et al. anticipate the presently claimed compounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pei et al. U.S. Patent Application Publication 2016/0115202 published April 28, 2016 and Sinclair et al. U.S. Patent Application Publication 2006/0025337 published February 2, 2006.
For present claims 1-5, 7-15, 18, and 19, Pei et al. teach bicyclic peptides on small molecule scaffolds wherein each peptide component is no more than a 10mer and can be any amino acid and wherein the small molecule scaffold includes hydrogen, nitrogen, NR1, sulfur, SO2, oxygen, CH2, C1-C5 alkyl, alkoxy, alkylamino, alkenyl, alkynyl, aryl, carbocyclic, herterocyclic, aromatic, benzene, etc. and carriers and excipients (please refer to the entire specification particularly the abstract; Figures 1, 3, 9, 15, 22; paragraphs 6-24, 58, 75-120, 131, 136-190, 201, 207, 211-220, 223, 229-234, 236-240, 243, 263, 267; Tables 1, 2, 3; Example; claims).
While Pei et al. teach generic peptides of any combination of amino acids, Pei et al. does not specifically teach present SEQ ID NOs: 2, 3, 5, 7, 9, and 11.
For present claims 19 and 20, Sinclair et al. teach SEQ ID NO: 19 KQTARK (present SEQ ID NOs: 2, 3, 4, 5, 7, 9, and 11).
The claims would have been obvious because the substitution of one known element (i.e. bicyclic peptides on small molecule scaffolds wherein the peptides are generic/genus) for another (i.e. species of KQTARK) would have yielded predictable results (i.e. ability to be incorporated onto small molecule scaffold) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Patent Application Publications 2015/0038403, 2014/0004050, 2011/0230639, 2010/0303728, 2007/0254831, and 2003/0103899. 
	For SEQ ID NOs: 1, 6, 8, 10, and 12 – see U.S. Patent Application Publication 2003/0078374 (SEQ ID NO: 1144).
	For SEQ ID NO: 16 – see U.S. Patent Application Publication 2003/0078374 (SEQ ID NO: 1144 – single conservative amino acid substitution S to T).

Allowable Subject Matter
	The species elected in the response received September 1, 2021 is allowable.
	After the 35 USC 112 issue is rectified, claim 6 would be allowable if written in independent form.
	SEQ ID NOs: 13, 14, 15, 17, 18, 19, and 20 are allowable if the length limit of a 20mer is required (i.e. oligomer length limit from present independent claim 1).

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658